Citation Nr: 0717505	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-08 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri

THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel




INTRODUCTION

The veteran had active military service from May 1956 to May 
1976.  This case comes to the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision.  


FINDING OF FACT

Bilateral hearing loss has (at worst) been manifested by a 
pure tone threshold average at 1,000, 2,000, 3,000, and 4,000 
HZ of 35 decibels in the right ear and 50 decibels in the 
left ear.  Speech discrimination ability has been (at worst) 
88 percent correct in the right ear and 86 percent correct in 
the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 6100 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

Proper notice must be provided to a claimant before the 
initial VA decision on a claim for benefits and must:  (1) 
inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The RO advised the veteran of the four elements required by 
Pelegrini II in a July 2004 letter.  After sending this 
letter, the RO readjudicated his claim in a March 2005 
statement of the case.    

To date the veteran has not been advised about the type of 
evidence necessary to establish an effective date for a 
compensable rating for bilateral hearing loss.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, since (as detailed below) the Board has mechanically 
applied the rating schedule for evaluating hearing loss and 
concluded that a compensable rating is not warranted, any 
question as to the appropriate effective date to be assigned 
is rendered moot, and the veteran is not prejudiced in this 
regard.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
Sanders v. Nicholson, No. 2006-7001 (Fed. Cir. May 16, 2007).  

VA outpatient treatment records have been obtained, as have 
the reports of VA audiology tests conducted in September 
2002, August 2003, and June 2005.  Neither the veteran nor 
his representative have indicated that there are any 
outstanding records.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no use.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, 
the veteran will not be prejudiced by the Board's 
adjudication of this claim.

II.  Claim for compensable rating

The RO originally granted service connection for bilateral 
hearing loss by an April 1977 rating decision, and since then 
this disability has consistently been rated as noncompensably 
disabling.  The veteran most recently sought a compensable 
rating in an April 2003 written statement.  In a July 2004 
statement, he wrote that hearing what people were saying (in 
person and on radio and television) was difficult.     

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  38 C.F.R. § 4.7.

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
The table is applied separately for each ear to derive the 
values used in Table VII.  Table VII prescribes the 
disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. § 
4.85.  

The assignment of a rating for hearing loss is achieved by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

At a September 2002 VA outpatient visit, the veteran had 
bilateral sensory hearing loss of moderate to moderately-
severe degree beginning at 3000 Hz for the right ear and of 
mild to severe degree for the left ear.  Puretone thresholds 
(in decibels) and speech audiometry results were not noted, 
so this outpatient entry has limited value for rating 
purposes.  

At an August 2003 VA examination, pure tone thresholds were:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
60
70
LEFT
20
50
75
80

Average pure tone thresholds were 40 decibels in the right 
ear and 56 decibels in the left ear.  Speech recognition 
ability was 90 percent in the right ear and 88 percent in the 
left ear.  

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 84 and 90, the resulting 
numeric designation for the right ear (based on this 
examination) is II.  The numeric designation for the left ear 
is also II.  With a numeric designation of II for the right 
ear and II for the left ear, the point of intersection on 
Table VII requires assignment of a noncompensable rating 
under Diagnostic Code 6100.

At a September 2004 outpatient visit, pure tone thresholds 
were:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
65
75
LEFT
20
45
75
70

The speech audiometry results of this examination were not 
recorded, so this report also has limited value for rating 
purposes.  

At a June 2005 VA audiological examination, pure tone 
thresholds were:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
55
50
LEFT
20
45
70
65

Average pure tone thresholds were 35 decibels in the right 
ear and 50 decibels in the left ear.  Speech recognition 
ability was 88 percent in the right ear and 86 percent in the 
left ear.  Based on this examination, the numeric designation 
on Table VI for both the right and left ears is II.  The 
point of intersection on Table VII again requires assignment 
of a noncompensable rating under Diagnostic Code 6100.
The veteran unquestionably has bilateral hearing loss, but 
the RO applied the rating schedule accurately and there is no 
basis for assigning a compensable rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable. 38 U.S.C.A. 
§ 5107(b).

The veteran's representative contends that the VA 
audiological examinations in this case were inadequate 
because of flawed methodology employed to determine the 
veteran's auditory acuity.  The representative has submitted 
no specific evidence showing that this method of audiological 
testing is inaccurate or inappropriate.  Rather, the 
representative more generally argues that the testing 
methodology does not accurately reflect the veteran's ability 
"to function under the 'ordinary conditions of life'" (in 
accordance with 38 C.F.R. § 4.10) because his auditory acuity 
was measured in a sound-controlled room.  

The Board is bound in its decisions by the regulations of the 
Department.  38 U.S.C.A. § 7104(c).  The supplementary 
information included with the publication of the revisions to 
the Schedule for rating hearing loss (64 FR 25206 (May 11, 
1999)) discusses VA's choice of methodology employed for 
determining impairment of auditory acuity.  In short, the use 
of the Maryland CNC speech discrimination test and the 
puretone threshold average determined by an audiometry test 
was established by a regulation for evaluating hearing loss 
published in the Federal Register on November 18, 1987 (52 FR 
44117).  That regulation changed the method of evaluating 
hearing loss based on a VA study on hearing loss testing 
methods and assistive hearing devices that Congress had 
requested in 1984.  The results of this study were published 
by VA in a January 1986 report entitled "Report on Hearing 
Loss Study."    

Thus, the Schedule for rating hearing loss provides for a 
specific testing methodology to be employed in determining 
auditory acuity for compensation purposes.  This long-
standing methodology was properly administered in this case, 
and there is no evidence that VA improperly interpreted the 
testing results.  

Of course, the Schedule does provide for modified rating of 
"exceptional patterns of hearing impairment."  See 38 
C.F.R. § 4.86(b).  This provision was meant to compensate for 
a pattern of hearing impairment that is an extreme handicap 
in the presence of environmental noise.  VHA has concluded 
that when this pattern of impairment is present, a speech 
discrimination test conducted in a quiet room with sounds 
amplified does not always reflect the extent of impairment 
experienced in an ordinary environment.  See 64 FR 25200, 
25203 (May 11, 1999).  Yet no such exceptional pattern of 
hearing impairment has been demonstrated in this case.

The evaluations derived from the Schedule are intended to 
make proper allowance for improvement by hearing aids.  VHA 
consultants have "indicated that it is well accepted in the 
audiological literature that the better the speech 
discrimination score, the better the overall result with 
hearing aids . . ."  See 64 FR 25200, 25204 (May 11, 1999).  
An examination to determine any improvement based on the 
veteran's use of hearing aids is therefore unnecessary.

The Board concludes that the audiology examinations in this 
case were adequate and reliance on their results conforms 
with the law.  The Board also notes that there is no 
indication that referral for a rating on an extraschedular 
basis is warranted.  See 38 C.F.R. § 3.321(b).  That is, 
there is no evidence that the veteran's bilateral hearing 
loss has markedly interfered with his employment or required 
frequent hospitalization. 


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


